 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFreedom WLNE-TV, Inc.andDonald T. Browne,Petitioner,and Local 1228,International Broth-erhoodofElectricalWorkers,AFL-CIO,Union.Case 1-RD-1542June 15, 1989DECISION ON REVIEW AND ORDERBY MEMBERS JOHANSEN,CRACRAFT, ANDHIGGINSOn September 29, 1988, the Regional DirectorforRegion 1 issued a Decision and Direction ofElection in which he found,inter alia,that the de-certification petition should be processed becausethere had been a sufficient time for the parties toengage in meaningful collective bargaining and be-cause there were no pending charges against theEmployer. Thereafter, in accordance with Section102.67of the National Labor Relations BoardRules and Regulations,the Union filed a timely re-quest for review of the Regional Director's deci-sion.The Union asserted that the Regional Direc-tor should have dismissed the petition becausethere had not been sufficient time for good-faithbargaining.The election was conducted on Octo-ber 26,1988, and the ballots were impounded. Inan Order dated October 28, 1988, the Board grant-ed the Union's request for review.The NationalLaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire record andconcludes that the petition should be dismissed. Inview of this decision,it is unnecessary to reach theother issues raised in the Union'srequest forreview.The factsin this case are not in material dispute.When the Employer purchased WLNE-TV in1983, there was an existing collective-bargainingagreement,which expired on August 16, 1983. Ne-gotiations for a new agreement began in July andcontinued through December 1983, when the Em-ployer made its final contract proposal. In January1984, the Union filed unfair labor practice charges,and in March 1986, the Board affirmed an adminis-trative law judge's findings that the Employer vio-conditioning certain benefits on the ratification of anew agreement and for conditioning further move-ment in negotiations on conducting a ratificationvote.'In June 1986,the case was closed on com-pliance.In July 1986 and January and May 1987,the Union filed additional charges alleging, respec-tively,failure to meet at reasonable times to bar-gain collectively,removal of union-relatedmateri-als from the company bulletin boards, and unilater-al institutionof multiplestep increases.Complaintsissued in each case.The cases were combined bythe Regional Office and, in August 1987, the Em-ployerentered into an informal settlement agree-ment that contained a nonadmission clause and pro-vided for a notice to employees that stated, amongother things, that it would not refuse to bargain ingood faith with the Union. Followingan unsuc-cessful challenge by the Union, the settlement wasapproved by the Board on December 31, 1987. The60-day notice-posting period ran from January 8 toMarch 8, 1988. On February 11, 1988, during thepostingperiod, the decertification petitionwasfiled.There was no postsettlement bargaining ses-sion untilMay 15,1988. On June 20, 1988,the Re-gional Director closed the case on compliance.Wherean employer,pursuant to a settlementagreement,has agreed to bargain with the union,the employer must bargain with the union for areasonable time, and no question concerning repre-sentation can be raised during this period.Shangri-La Health Care Center,288 NLRB 33(1988);PooleFoundry & Machine Co.,95 NLRB 34, 36 (1951).Thus,no decertification petition can be entertainedduring this period.Los Angeles Tile Jobbers,210NLRB 789 (1974). Here, in light of the decertifica-tion petition having been filed prior to the Employ-er's satisfaction of its bargaining obligation pursu-ant to the settlement agreement,a reasonableperiod of time for bargaining had not elapsedbefore the petition was filed, and the petition mustbe dismissed.ORDERThe petitionis dismissed.lated Section8(a)(1) and(5) by withholding and1 278 NLRB1293 (1986).295 NLRB No. 69